DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
In claim 1, the recitation of “a box profile; said plurality of arms being connected to said circumferential annular wall via said box profile,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-16 are allowed due to dependency.
The closest prior art is considered to be US 9,103,326, which teaches a similar main frame for a wind turbine (Figs. 3 and 6).  However, this reference fails to teach “a box profile; said plurality of arms being connected to said circumferential annular wall via said box profile.”  
Additional references teach similar configurations and also fail to teach a box profile and/or additional limitations found in claim 1:  US 20190136837 (Figs. 3-4b); US 20140010664 (Figs. 7-8); and US 8183710 (Fig. 4—fails to teach circumferential annular wall).  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICKEY H FRANCE/Examiner, Art Unit 3746     

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746 
Monday, March 15, 2021